Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3,4,14,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3,4, the phrase ‘angular threshold’ lacks clear antecedent basis.  Claim 1 sets forth a first angular threshold and claim 2 sets forth a second angular threshold.  Which angular threshold is referred to in claims 3,4?

In claims 14,15, the phrase ‘angular threshold’ lacks clear antecedent basis.  Claim 11 sets forth a first angular threshold and claim 13 sets forth a second angular threshold.  Which angular threshold is referred to in claims 14,15?

Claim Rejections - 35 USC § 103
Claim 1-7,10-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpe (2008/0312709), Gustavson et al (2015/0331996), Ishidera (2012/0001943),and further in view of Rivard et al (9,721,375).
1. (Currently amended) A wearable cardioverter defibrillator (WCD), comprising: 
a support structure configured to be worn by a patient; a processor coupled to the support structure; (see at least ¶2 of Volpe and ¶31 which teaches a microcontroller)
an energy storage module configured to store an electrical charge and in communication with the processor; (see figure 3 of Volpe)
 (Although a discharge circuit is considered to be part of the device of Volpe (such is standard in the art), Gustavson is used by the examiner to more explicitly teach such discharge circuit (see at least figure 3).  To use such with the device of Volpe would have been obvious since discharge circuits are common in the art of defibrillation devices)

a user interface housing comprising at least one sensor and responsive to changes in device orientation;  (see at least ¶55 of Volpe)
a processor configured to:
detect a motion at the user interface, determine when the motion is patient-activated, determine an angle of rotation when the motion is patient-activated, determine that the angle of rotation exceeds [[an]] a first angular threshold, determine an orientation of a display [[at]] of the user interface, (see at least ¶9,55 of Volpe)
wherein a range of the orientation comprises a first range of angles that corresponds to the angle of rotation, [[and]] the first range of angles comprises a first angle and a second angle, the first angle being greater than the second angle, (Volpe doesn't explicitly teach a first range of angles, including first and second angles, corresponding to an angle of rotation. However, the same problem addressed by applicant is addressed by Ishidera. See at least the abstract and ¶45-76 of Ishidera where it is taught that the display is correlated to a range of angles, including first and second angles, sensed by an accelerometer. To be able to adjust the display orientation in many different angles, when the device is tilted correspondingly, as done by Ishidera, is considered to have been obvious since it would be a simple substitution of one prior art means for another, yielding predictable results, such as the ability to adjust the viewing angle of the display content over many different angles.)

orient content of the display [[at]] of the user interface to correlate with the first range of angles when the angle of rotation exceeds the first angle, and maintain the orientation of the display when the angle of rotation falls below the first angle so long as the first angle of rotation exceeds the second angle. (Ishidera doesn’t explicitly teach a hysteresis type function as is claimed.  However, Rivard teaches that detecting a sufficient change in orientation may include a hysteresis function applied to the device orientation; see at least col. 14:37 to col. 15:14 of Rivard.  Thus, the display content (for landscape mode, for example) will not change to portrait mode until the angle moves more than the hysteresis function (the second angle).  Said another way, the first angle (enabling landscape mode) would have to move to below the second angle (portrait mode) for the screen orientation to change to portrait mode.  Rivard is describing the same apparatus and steps as claimed by applicant.  It would have been obvious to use such hysteresis with the device of Volpe since it would prevent the displayed content orientation from jumping back and forth too much between different orientations, which would irritate and confuse some viewers, and the results would merely be predictable.)

11.    (Currently amended) A wearable cardioverter defibrillator (WCD) system, comprising:
a support structure for wearing by a patient; (see ¶2 of Volpe)
a defibrillator housing coupled to the support structure; (see figure 1 of Volpe)
a discharge circuit in communication with the defibrillator housing, the discharge circuit configured to discharge a stored electrical charge through a body of the patient, (Although a discharge circuit is considered to be part of the device of Volpe (such is standard in the art), Gustavson is used by the examiner to more explicitly teach such discharge circuit (see at least figure 3).  To use such with the device of Volpe would have been obvious since discharge circuits are common in the art of defibrillation devices)

a communication device coupled to the support structure, the communication device configured to communicate a status of the WCD to the patient; (see at least ¶30,55 of Volpe which teaches a monitor)
a user interface coupled to the communication device, the user interface configured to respond to changes in orientation; (see at least ¶55 of Volpe which teaches a display)
(at least ¶55 of Volpe teaches an accelerometer)
a processor within the communication device, the processor configured to: detect a motion at the user interface, determine when the motion is patient-activated, determine an angle of rotation when the motion is patient-activated, determine that the angle of rotation exceeds [[an]] a first angular threshold, determine an orientation of a display [[at]] of the user interface, wherein a range of the orientation comprises a first range of angles that corresponds to the angle of rotation, [[and]] the first range of angles comprises a first angle and a second angle, the first angle being greater than the second angle. (Volpe doesn't explicitly teach a first range of angles, including first and second angles, corresponding to an angle of rotation. However, the same problem addressed by applicant is addressed by Ishidera. See at least the abstract and ¶45-76 of Ishidera where it is taught that the display is correlated to a range of angles, including first and second angles, sensed by an accelerometer. To be able to adjust the display orientation in many different angles, when the device is tilted correspondingly, as done by Ishidera, is considered to have been obvious since it would be a simple substitution of one prior art means for another, yielding predictable results, such as the ability to adjust the viewing angle of the display content over many different angles.)

orient content of the display [[at]] of the user interface to correlate with the first range of angles when the angle of rotation exceeds the first angle, and
maintain the orientation of the display when the angle of rotation falls below the first angle so long as the first angle of rotation exceeds the second angle.  (Ishidera doesn’t explicitly teach a hysteresis type function as is claimed.  However, Rivard teaches that detecting a sufficient change in orientation may include a hysteresis function applied to the device orientation; see at least col. 14:37 to col. 15:14 of Rivard.  Thus, the display content (for landscape mode, for example) will not change to portrait mode until the angle moves more than the hysteresis function.  Said another way, the first angle (enabling landscape mode) would have to move to below the second angle (portrait mode) for the screen orientation to change to portrait mode.  Rivard is describing the same apparatus and steps as claimed by applicant.  It would have been obvious to use such hysteresis with the device of Volpe since it would prevent the displayed content orientation from jumping back and forth too much between different orientations, which would irritate and confuse some viewers, and the results would merely be predictable.)

20.    (Currently amended) A wearable cardioverter defibrillator (WCD) system, comprising:
a support structure for wearing by a patient; (see ¶2 of Volpe)
one or more electrodes for delivering a charge to the patient, while the patient is wearing the support structure; (see at least ¶2 of Volpe)
a discharge circuit coupled to the electrodes, the discharge circuit configured to store an electrical charge; (Although a discharge circuit is considered to be part of the device of Volpe (such is standard in the art), Gustavson is used by the examiner to more explicitly teach such discharge circuit (see at least figure 3).  To use such with the device of Volpe would have been obvious since discharge circuits are common in the art of defibrillation devices)

one or more processor(s) configured to activate the discharge circuit, the processor(s) in communication with the discharge circuit; (see at least ¶31 of Volpe)
a communication device coupled to the support structure, the communication device configured to communicate a status of the WCD to the patient; (see at least ¶30,55 of Volpe)
a user interface coupled to the communication device, the user interface configured to respond to changes in orientation; (see at least ¶55 of Volpe)
at least one motion sensor coupled to the user interface, the motion sensor configured to monitor a motion parameter of the patient while the patient wears the communication device and to transmit the motion parameter to the user interface for use in the response to the changes in orientation, wherein the one or more processor(s) further configured to: detect a motion at the user interface, (see at least ¶55 of Volpe)
a first angular threshold, determine an orientation of a display [[at]] of the user interface, wherein a range of the orientation comprises a first range of angles that corresponds to the angle of rotation, [[and]] the first range of angles comprises a first angle and a second angle, the first angle being greater than the second angle.  (Volpe doesn't explicitly teach a first range of angles, including first and second angles, corresponding to an angle of rotation. However, the same problem addressed by applicant is addressed by Ishidera. See at least the abstract and ¶45-76 of Ishidera where it is taught that the display is correlated to a range of angles, including first and second angles, sensed by an accelerometer. To be able to adjust the display orientation in many different angles, when the device is tilted correspondingly, as done by Ishidera, is considered to have been obvious since it would be a simple substitution of one prior art means for another, yielding predictable results, such as the ability to adjust the viewing angle of the display content over many different angles.)

orient content of the display [[at]] of the user interface to correlate with the first range of angles when the angle of rotation exceeds the first angle, and
maintain the orientation of the display when the angle of rotation falls below the first angle so long as the first angle of rotation exceeds the second angle. (Ishidera doesn’t explicitly teach a hysteresis type function as is claimed.  However, Rivard teaches that detecting a sufficient change in orientation may include a hysteresis function applied to the device orientation; see at least col. 14:37 to col. 15:14 of Rivard.  Thus, the display content (for landscape mode, for example) will not change to portrait mode until the angle moves more than the hysteresis function.  Said another way, the first angle (enabling landscape mode) would have to move to below the second angle (portrait mode) for the screen orientation to change to portrait mode.  Rivard is describing the same apparatus and steps as claimed by applicant.  It would have been obvious to use such hysteresis with the device of Volpe since it would prevent the displayed content orientation from jumping back and forth too much between different orientations, which would irritate and confuse some viewers, and the results would merely be predictable.)

Re claims 2-7,10,12-17, see office action of 2/22/21.





Claim 8,9,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpe (2008/0312709), Gustavson et al (2015/0331996), Ishidera (2012/0001943),and further in view of Rivard et al (9,721,375) and Yuen et al (2014/0245161).
Volpe doesn't explicitly teach illuminating or activating the user interface when the motion is patient activated. To so activate or illuminate the user interface when motion of the patient is detected is considered to be obvious in order to preserve battery power (not orient or illuminate when not needed). At least ¶92 of Yuen teaches a motion activated/illuminated display which displays a message in response to motion of the device. To have a similar device with the display of Volpe would merely yield the predictable result of saving battery power so that the monitor is illuminated only when necessary.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792